Citation Nr: 1142673	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  07-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction (ED).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for ED and assigned it a noncompensable rating.  A notice of disagreement was received in August 2006, a statement of the case was issued in August 2007, and a substantive appeal was received in August 2007.  The Veteran withdrew a request for a travel Board hearing in June 2010.  


FINDING OF FACT

The Veteran does not have deformity of his penis. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for ED are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 7599-7522 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO did not provide the Veteran with pre-adjudication notice.  Instead, it noticed an inferred claim for service connection for ED, and granted it in August 2006.  

While the required notification was not furnished, the lack of adequate notice is moot, as the claim was granted.  VA provided the Veteran with additional notice in July 2008, concerning what the evidence must show for a higher rating for ED.  This was followed by subsequent adjudication.  Under the circumstances, there is no prejudice to the Veteran.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for ED in March 2010; and afforded the Veteran the opportunity to give testimony before the Board.  The examiner provided information sufficient to rate the Veteran's ED.  Accordingly, the examination was adequate.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has provided the Veteran with adequate notice and assistance under the circumstances and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran appeals the RO's denial of a compensable rating for his ED on the initial grant of service connection for the disorder.  It is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522.  There is no Diagnostic Code specifically for ED, and so it is rated by analogy to penis deformity.  Under Diagnostic Code 7522, penis deformity with loss of erectile power warrants a 20 percent rating.  The Code does not have a noncompensable rating.  The provisions of 38 C.F.R. § 4.31 (2010), however, indicate that in every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.

In this case, there are VA treatment records and the March 2010 VA examination report available showing that the Veteran has impotence, is unable to obtain an erection, and has had allergic reactions to Viagra, seeing colors.  However, he has not complained of penile deformity and on VA examination in March 2010, examination of his penis revealed that it was normal.  In other words, it was not deformed.  

As the Veteran does not have deformity of his penis, the requirements for a compensable rating for his service-connected ED are not met or nearly approximated.  The Board has reviewed the rating schedule and finds that no other Diagnostic Code is appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  In sum, a compensable schedular rating is not warranted in this case.  The Board does note that VA has granted special monthly compensation based on loss of use of a creative organ in recognition of the impotence.  

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4. The  application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  Under the facts of this case the Board finds that the Veteran's impairment is already adequately contemplated.  For these reasons, referral for extraschedular consideration is not warranted. 

In conclusion, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable rating for his service-connected ED.  As the preponderance of the evidence weighs against the claim, the provisions of 38 C.F.R. § 4.7 and the benefit-of-the-doubt doctrine do not permit a compensable rating.  See 38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for ED is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


